



Exhibit 10.7
 
Execution Version






December 31, 2015


Sabine Pass Liquefaction, LLC
700 Milam St., Suite 800
Houston, Texas 77002
Attention: Treasurer
Telephone: 713-375-5290
Fax: 713-375-6000
Email: lisa.cohen@cheniere.com


Société Générale,
as the Commercial Banks Facility Agent
Attention: Ellen Turkel


The Korea Development Bank, New York Branch as the KSURE Covered Facility Agent
Attention: Tim Lee and Jun Il Kim


Shinhan Bank New York Branch as the KEXIM Facility Agent Attention: Jongkoo Lee






Re: Administrative Amendment to the Common Terms Agreement


Ladies and Gentlemen:


Reference is made to (i) the Second Amended and Restated Common Terms Agreement,
dated as of June 30, 2015 (the “Common Terms Agreement”), among Sabine Pass
Liquefaction, LLC, the Secured Debt Holder Group Representatives, the· Secured
Hedge Representatives, and the Secured Gas Hedge Representatives that are
parties thereto from time to time, Société Générale, as the Common Security
Trustee (the “Common Security Trustee”), and Société Générale, as the
Intercreditor Agent (the “lntercreditor Agent”) and (ii) the Second Amended and
Restated Intercreditor Agreement, dated as of June 30, 2015 (the “Intercreditor
Agreement”), among the Secured Debt Holder Group Representatives, the Secured
Hedge Representatives, and the Secured Gas Hedge Representatives that are
parties thereto from time to time, the Common Security Trustee and the
Intercreditor Agent. Capitalized terms used but not defined herein have the
meanings assigned to them in the Common Terms Agreement.


1. Consent to Amend Section 7.10 of the Common Terms Agreement. Pursuant to
Section 10.0 of the Common Terms Agreement and Section 4.3 of the Intercreditor
Agreement, the Common Security Trustee and Intercreditor Agent hereby consent to
the following Administrative Decision (as defined in the Intercreditor
Agreement):




--------------------------------------------------------------------------------






The words “Monthly S.ales Charges” in Section 7.10 (Terminal Use Agreements) of
the Common Terms Agreement are deleted and replaced with “monthly sales charges
or comparable payments under the BG FOB Sale and Purchase Agreement or the GN
FOB Sale and Purchase Agreement”.


2.     Effectiveness. The consent set forth herein shall be effective only in
the specific instance described herein and for the specific purpose for which it
was given, and nothing herein shall be construed to limit or bar any rights or
remedies of any Secured Party. For the avoidance of doubt and without limiting
the generality of the foregoing, no other change, amendment, consent or waiver
with respect to the terms and provisions of any other Financing Document,
Material Project Document or Additional Material Project Document is intended or
contemplated hereby (which terms and provisions remain unchanged and in full
force and effect). Nothing herein shall be construed as or deemed to be (a) a
waiver or consent by the Majority Secured Debt Participants of any past, present
or future breach or non-compliance with any terms or provisions contained in any
Financing Document, Material Project Document or Additional Material Project
Document or (b) a guide to, or an intent or indication of, future actions or
decisions by any Secured Party.


3. Governing Law. This consent letter shall for all purposes be governed by and
construed in accordance with the laws of the State of New York, United States of
America without any reference to the conflict of law principles thereof (other
than Section 5-1401 of the New York General Obligations Law).








[Signature Page Follows]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this consent letter to be
executed by their respective authorized officers as of the day and year first
above written.








SOCIÉTÉ GÉNÉRALE,


as the Common Security Trustee and Intercreditor Agent


 
 
By:
/s/ Edward J. Grimm
Name:
Edward J. Grimm
Title:
Director











SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CTA AMENDMENT)



--------------------------------------------------------------------------------





ACKNOWLEDGED AND ACCEPTED that the amendment to Section 7.10 of the Common Terms
Agreement effected pursuant to Section I of this Administrative Amendment is
hereby agreed to as of the date first written above.




Sabine Pass Liquefaction, LLC,
as the Borrower
 
 
By:
/s/ Lisa C. Cohen
Name:
Lisa C. Cohen
Title:
Treasurer





SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CTA AMENDMENT)

